             Case 3:17-cv-02177-WHA Document 177 Filed 08/03/20 Page 1 of 2




 1   James A. Murphy (SBN 062223)
     JMurphy@mpbf.com
 2   MURPHY, PEARSON, BRADLEY & FEENEY
     580 California Street, Suite 1100
 3   San Francisco, CA 94104-1032
     T: (415) 788-1900 / F: (415) 393-8087
 4
     William P. Ramey, III
 5   Texas Bar No. 24027643
     wramey@rameyfirm.com
 6   RAMEY & SCHWALLER, LLP
     5020 Montrose Blvd., Suite 750
 7   Houston, TX 77006
     T: (713) 426-3923 / F: (832) 900-4941
 8
     Richard N. Laminack
 9   Texas Bar No. 11850350
     rickl@lpm-triallaw.com
10   LAMINACK, PIRTLE & MARTINES, L.L.P.
     5020 Montrose Blvd., 9th Floor
11   Houston, TX 77006-6533
     T: (713) 292-2750 / F: (713)292-2755
12
     Attorneys for “Counsel”
13

14

15                                UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17

18     GLOBAL EQUITY MANAGEMENT
       (SA) PTY. LTD.,
19                                                     Case No. 3:17-cv-02177-WHA
                    Plaintiff,                         Case No. 3:17-cv-02178-WHA
20     v.                                              Case No. 3:17-cv-02435-WHA
21     ALIBABA GROUP HOLDING, LTD., ET
       AL.,                                            NOTICE OF GEMSA’S RESPONSE
22                                                     TO ORDER RE PLAINTIFF’S FAILURE
                    Defendants.                        TO RESPOND TO DEFENDANTS’
23                                                     MOTION FOR FEES (DKT. NO. 175)
24                                                     Judge: Hon. William H. Alsup
25                                                     Telephonic Hearing Date: August 6, 2020
                                                       Time:                    8:00 a.m.
26
27

28
     Notice of GEMSA’s Response to Order re Plaintiff’s
     Failure to Respond to Defendants’ Motion for Fees
     Case Nos. 3:17-cv-02177-WHA; 3:17-cv-02178-WHA; 3:17-cv-02435-WHA
             Case 3:17-cv-02177-WHA Document 177 Filed 08/03/20 Page 2 of 2




 1          Please take Notice that GEMSA has asked that the attached email of Exhibit 1 be forwarded

 2   to the Court in response to this Court’s Order of July 28, 2020 (Dkt. No. 175).

 3

 4   Dated: August 3, 2020                        Respectfully submitted,
 5                                                MURPHY, PEARSON, BRADLEY & FEENEY
 6                                                By: /s/ James A. Murphy
                                                  James A. Murphy (SBN 062223)
 7                                                JMurphy@mpbf.com
                                                  580 California Street, Suite 1100
 8                                                San Francisco, CA 94104-1032
                                                  T: (415) 788-1900 / F: (415) 393-8087
 9
                                                  Attorneys for “Counsel”
10

11
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                      1
28   Notice of GEMSA’s Response to Order re Plaintiff’s
     Failure to Respond to Defendants’ Motion for Fees
     Case Nos. 3:17-cv-02177-WHA; 3:17-cv-02178-WHA; 3:17-cv-02435-WHA
